Appeal Dismissed and Memorandum Opinion filed March 9, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00650-CV

                           YAMAL SALEM, Appellant
                                          V.

                           JULIE CHEUNG, Appellee

               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1156788

                          MEMORANDUM OPINION

      This is an appeal from a final judgment September 15, 2020. Appellant’s brief
was due January 7, 2021. No brief or motion to extend time to file the brief was filed.

      On January 26, 2021, the court ordered appellant to file a brief by February 8,
2021. We cautioned that if appellant failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion to extend time to file the brief has been filed.
      Therefore, the appeal is dismissed.

                                 PER CURIAM

Panel consists of Justices Wise, Hassan, and Wilson




                                            2